20-11563-scc        Doc 1710        Filed 09/10/21 Entered 09/10/21 11:33:50                     Main Document
                                                Pg 1 of 4



Andrew K. Glenn
Shai Schmidt
Edward E. Shapiro
Rich Ramirez
GLENN AGRE BERGMAN & FUENTES LLP
55 Hudson Yards
20th Floor
New York, New York 10001
Telephone: (212) 358-5600

Conflicts Counsel to the Ad Hoc Group of Unsecured Claimholders
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 ) Chapter 11
    In re:                                                       )
                                                                 ) Case No. 20-11563 (SCC)
    GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,1                   )
                                                                 )
                                                                 )
                                                                 ) Jointly Administered
                            Debtors.                             )
                                                                 )

                                NOTICE OF APPEARANCE AND
                             REQUEST FOR NOTICES AND PAPEFRS

             PLEASE TAKE NOTICE that Glenn Agre Bergman & Fuentes LLP hereby appears in

the above-captioned chapter 11 cases pursuant to Section 1109(b) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), as conflicts counsel to funds managed by Nut Tree Capital

Management, P. Schoenfeld Asset Management L.P., and Invictus Global Management, LLC

(collectively, the “Ad Hoc Group of Unsecured Claimholders”), and requests, pursuant to Sections

342 and 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 9007, and 9010, that all


1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are
as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is located
at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.

                                                         1
20-11563-scc       Doc 1710        Filed 09/10/21 Entered 09/10/21 11:33:50                    Main Document
                                               Pg 2 of 4



notices given or required to be given in this case and all papers served or required to be served in

this case be given to and served upon the undersigned at the following office address, telephone

number and e-mail addresses:

                          Andrew K. Glenn
                          Shai Schmidt
                          Edward E. Shapiro
                          Rich Ramirez
                          GLENN AGRE BERGMAN & FUENTES LLP
                          55 Hudson Yards
                          20th Floor
                          New York, New York 10001
                          Telephone: (212) 358-5600
                          E-mail: aglenn@glennagre.com
                                  sschmidt@glennagre.com
                                  eshapiro@glennagre.com
                                  rramirez@glennage.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, demand, memorandum, affidavit,

declaration, presentment, order to show cause, disclosure statement and plan of reorganization,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand-delivery, telephone, facsimile transmission, electronically or otherwise,

which affect the Debtors or property of the Debtors.

        PLEASE TAKE FURTHER NOTICE that demand is also made that the above-

referenced attorneys be added to the Service List2 for notice of all contested matters, adversary

proceedings, and other proceedings in these Chapter 11 cases.




2
         Terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Order
Establishing Certain Notice, Case Management, and Administrative Procedures [Dkt. No. 79].

                                                        2
20-11563-scc     Doc 1710      Filed 09/10/21 Entered 09/10/21 11:33:50             Main Document
                                           Pg 3 of 4



       PLEASE TAKE FURTHER NOTICE that this notice of appearance and request for

notices and papers shall not be deemed to be a waiver of the rights of the Ad Hoc Group of

Unsecured Claimholders: (i) to have final orders in non-core matters entered only after de novo

review by a District Court Judge; (ii) to trial by jury in any proceeding so triable in this case or

any case, controversy, or proceeding related to this case; (iii) to have a District Court withdraw the

reference in any matter subject to mandatory or discretionary withdrawal; (iv) to any other rights,

claims, actions, setoffs, or recoupments to which the Ad Hoc Group of Unsecured Claimholders

is or may be entitled, in law or in equity, all of which rights, claims, actions, setoffs, and

recoupments the Ad Hoc Group of Unsecured Claimholders expressly reserves; or (v) to any and

all defenses or objections the Ad Hoc Group of Unsecured Claimholders may have to any claims

asserted against it in these cases including, without limitation, any defense based on insufficient

service of process, jurisdiction (including personal jurisdiction), or capacity to be sued. The

undersigned certifies that the parties listed in the first paragraph are admitted to practice before

this Court.




                                                  3
20-11563-scc   Doc 1710   Filed 09/10/21 Entered 09/10/21 11:33:50     Main Document
                                      Pg 4 of 4



Dated: September 10, 2021              By: /s/ Andrew K. Glenn
       New York, New York              Andrew K. Glenn
                                       Shai Schmidt
                                       Edward E. Shapiro
                                       Rich Ramirez
                                       GLENN AGRE BERGMAN & FUENTES
                                       LLP
                                       55 Hudson Yards
                                       20th Floor
                                       New York, New York 10001
                                       Telephone: (212) 358-5600
                                       E-mail: aglenn@glennagre.com
                                               sschmidt@glennagre.com
                                               eshapiro@glennagre.com
                                               rramirez@glennage.com

                                       Conflicts Counsel to the Ad Hoc Group of
                                       Unsecured Claimholders




                                        4
